Citation Nr: 0834411	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to 
May 1954, had active duty for training from May 1957 to 
November 1957, and served on active duty from April 1958 to 
March 1961 and from January 1962 to August 1978.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied a claim for a compensable rating 
for the veteran's bilateral hearing loss disability.  


FINDINGS OF FACT

1.  The veteran's current hearing impairment for his service-
connected bilateral hearing loss is at level II for each ear.  

2.  The veteran's hearing loss disability is not manifest by 
any symptoms that make the schedular rating criteria 
inadequate.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.22, 4.85 and Diagnostic Code 
6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  Here, since the 
hearing loss disability did not manifest in test results that 
met the criteria for a compensable rating at any time during 
the rating period, staged ratings are not warranted.  

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, the results from a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometer test for each ear are applied against the 
prescribed tables to determine the correct hearing impairment 
disability rating.  See 38 U.S.C.A. § 1155 (authorizing the 
Secretary to create schedules for disability ratings based on 
the average impairments of earning capacity); 38 C.F.R. § 
4.85(a) (establishing which tests are required for hearing 
impairment examinations).  

The veteran was given the required tests in July 2004 with 
the following results:  



Right 
Ear
Left 
Ear
Controlled Speech 
Discrimination Test

94
94




Audiometric Test 
(measured in decibels)
1000 
HERTZ
15
15

2000 
HERTZ
35
40

3000 
HERTZ
85
90

4000 
HERTZ
95
95





Average 
Score
58
60

Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's right ear, the score for his speech discrimination 
test (94%) and the average score for his audiometric test 
(58) intersect to yield the hearing acuity "numeric 
designation" of Roman numeral II.  Similarly, the test 
scores for his left ear (speech discrimination of 94% and 
average audiometric score of 60) intersect to yield a hearing 
acuity "numeric designation" of Roman numeral II.  

Those Roman numerals are then applied to Table VII in 38 
C.F.R. § 4.85, which sets forth the percentage evaluation for 
hearing impairment under Diagnostic Code 6100.  Using Roman 
numeral II for each ear, the result is a zero percent, or 
noncompensable, disability rating.  Accordingly, a 
compensable rating is not established on this record. 

The veteran submitted several hearing tests from the Air 
Force hospital where he receives his medical treatment.  He 
asserts that VA is not considering that evidence 
sufficiently.  But as discussed above, while the entire 
history of the veteran's condition has been reviewed and 
considered, the Board's focus is on the period that begins 
one year before the veteran filed his claim for an increased 
rating and continues to the present.  Hart, supra, 21 Vet. 
App. at 509-510.  Since none of the Air Force hearing tests 
relate to the relevant time period, they do not provide the 
evidence needed to substantiate the veteran's claim for a 
compensable rating.  Francisco, supra, 7 Vet. App. at 57-58 
(even if medical evidence reflects that the disability was 
more severe in the past, it is the present level of 
disability that is of primary concern in a claim for an 
increased rating).  In any event, that data has previously 
been considered in the veteran's prior claims for an 
increased rating for his hearing loss disability.  

The veteran asserts that since his hearing is worse, his 
rating should be increased.  But while some data from the 
recent test is worse than the data at separation of service, 
when the audiometry test results are applied to the 
regulation that governs the disability ratings, the schedular 
criteria for a compensable rating is not met.  And as a lay 
person, the veteran is not competent to present an opinion as 
to the medical severity of his hearing disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).   

The doctrine of reasonable doubt does not change that result 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But reasonable doubt does not exist 
concerning the objective data of the hearing tests.  When 
that data is applied against the tables in the regulations, 
the resulting disability rating is incontrovertible.  No 
increase is warranted here.  

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected bilateral hearing 
loss disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
Here, the audiologist was able to obtain good data in the 
audiometry tests conducted at the C&P examination and the 
resulting data fits well within the tables of the schedular 
criteria.  And while the veteran's representative asked for 
extra-schedular consideration, the record contains no facts 
showing the veteran experiences any symptoms that make the 
schedular criteria inadequate.  Thus, no referral for extra-
schedular consideration is warranted on this record.  Thun v. 
Peake, 22 Vet. App. 111 (2008) (if the veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular rating is adequate and no referral is required).  

Since the schedular criteria have not been met and there is 
no evidence that the schedular criteria is inadequate for 
evaluating this veteran's hearing loss disability, the 
veteran's increased rating claim must be denied.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

The RO's May 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
August 2001 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  Other than asking for evidence that the disability 
had gotten worse and advising the veteran that lay statements 
and recent treatment records would be helpful, the May 2004 
letter did not comply with the increased rating requirements 
of Vazquez-Flores.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, so that VA 
has the burden to establish that the veteran was not, in 
fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran was not prejudiced by the flaws in the original 
May 2004 letter.  First, those flaws were cured by a 
November 2006 letter and the veteran did not thereafter 
submit any additional evidence.  Since he has had a 
meaningful opportunity to participate in the adjudication 
process, the veteran has not been prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  

Second, the actions and statements of the veteran and his 
representative make clear he had actual knowledge of the 
information needed to substantiate a claim for an increased 
rating of his service-connected hearing loss disability.  He 
submitted records of audiometry tests and medical treatment 
records concerning his ears and hearing loss disability.  The 
November 2006 Statement of Accredited Representative in 
Appealed Case included an explanation of how the data from 
the audiometry tests is used in the tables in the regulations 
to determine the disability rating.  And the veteran has 
previously filed three other claims for an increased rating 
for his bilateral hearing loss disability.  Each time, he was 
given audiometry tests and the data was applied to the 
criteria in the regulations.  

In any event, even if the veteran was not given timely notice 
of what was needed to substantiate his claim, the evidence 
needed to evaluate his current level of disability was 
obtained and used in adjudicating this appeal.  VA provided 
the veteran with an audiometry examination, the data from 
which was used to determine his disability rating.  And in 
April 2006, the veteran wrote to VA stating that he had no 
further evidence to submit.  The veteran was not harmed by 
VA's failure to provide timely notice. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA assisted the veteran by retrieving his 
claims folder, which contained his service treatment records 
and prior medical history, and by conducting an audiometry 
examination.  As there are no outstanding requests for 
assistance, VA met its duty to assist the veteran.  


ORDER

A compensable disability rating for the veteran's bilateral 
hearing loss disability is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


